Citation Nr: 1736185	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-27 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral shoulder disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned.

In October 2016, the Board, in pertinent part, denied entitlement to service connection for a left foot disorder, a bilateral shoulder disorder, and a bilateral ankle disorder.  Following a timely appeal to the United States Court of Appeals for Veterans Claims (Court), the Court issued a June 2017 Order vacating and remanding the portion of the October 2016 Board decision that denied entitlement to service connection for a bilateral shoulder disorder, pursuant to a Joint Motion for Partial Remand.  The claims of entitlement to service connection for a left foot disorder and a bilateral ankle disorder were abandoned.

The Board notes that the issues of entitlement to increased ratings for acne and syringomas, to include psuedofolliculitis barbae; and entitlement to service connection for a sleep disorder, hypertension, and tinnitus were remanded by the Board for further development in October 2016.  The requested development for these latter issues has not yet been completed, and they have not been recertified to the Board.  Hence, they will not be addressed at this time.  The terms of the October 2016 remand must be completed in full before these issues are recertified to the Board.

The issue of entitlement to a compensable evaluation for a left thigh scar was raised by the record in a February 2015 statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, this issue is not currently developed or certified for appellate review, and the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2017 Joint Motion for Partial Remand, the Court found that the November 2015 VA examination findings were not supported by adequate rationale by failing to discuss the Veteran's in-service notation of a deltoid strain and the claimant's assertions that he had developed arthritis due to heavy lifting, playing basketball, overhead use of arms, and working on broilers in service.  The Board therefore remands this issue for a new VA examination, pursuant to the June 2017 Joint Motion for Partial Remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current nature and etiology of his bilateral shoulder disabilities.  The examiner must be given full access to the Veteran's complete VA claims file in VBMS, and he/she must specifically note on the VA examination report whether the claims file was reviewed.  

Following examination, the examiner must address whether any bilateral shoulder disability, to include right shoulder arthritis with residuals of an arthroscopy, and left shoulder arthritis, had its onset during active service or is at least as likely as not (50 percent or greater probability) related to any event or injury in the Veteran's service.

The examiner must discuss the Veteran's September 1986 treatment for left shoulder pain diagnosed as deltoid strain, and his assertions that he greatly strained his shoulders working on large boiler equipment, which required the overhead use of his arms; and due to inservice periods of heavy lifting and playing basketball.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

3. After undertaking any other development deemed appropriate, readjudicate the issue.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






